DETAILED ACTION
Claims 1, 3-4, and 11-13 are amended. Claims 2, 5-10, and 14-18 are cancelled. Claims 1, 3, 4, and 11-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 2/10/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below. 	
Claim Objections
Claims 1, 3, 11, and 13 are objected to because of the following informalities:  minor informalities in claim language are noted in the rejection below, with proper cleanup.  Appropriate correction is required.
Claims 1-18 are objected under as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "virtual reality display device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should recite “a virtual reality display device".
Claim 1 recites the limitation "the user of the VR display device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should recite “[[the]]a user of the VR display device ".
Claim 1 recites the limitation "the user of the VR display device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This should recite “[[the]]a user of the VR display device".
Claim 3 recites the limitation "the left pupil and the right pupil" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This should recite “[[the]]a left pupil and [[the]]a right pupil".
Claim 11 recites the limitation "VR display device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This should recite “a VR display device".
Claim 11 recites the limitation "the user of the VR display device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This should recite “[[the]]a user of the VR display device ".
Claim 13 recites the limitation "the left pupil and the right pupil" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This should recite “[[the]]a left pupil and [[the]]a right pupil".
Other examples may exist in the claims and must be thoroughly reviewed by the Applicant and corrected, if any.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford, US-20140274391, in view of Dai, CN-107506036. 
In regards to claim 1, Stafford discloses a method for pupillary distance regulation of virtual reality display device (Par. 0021 IPD adjustment) that is characterized in that a second pupillary distance of the VR display device is regulated as per a first pupillary distance of the user of the VR display device (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); the first pupillary distance refers to a pupillary distance of the user of the VR display device (Par. 0049 determining an IPD of the images for each eye); the second pupillary distance works as the distance between the focuses of two lenses on the VR display device (Fig. 4, distance between 405a and 405b sighting fixtures, i.e. eye position lenses, which is where the lenses are focused); the method comprises: testing if the first pupillary distance and the second pupillary distance match each other (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); if the first pupillary distance and the second pupillary distance don't match each other, preset matching operations will be conducted on the VR display device (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); the preset matching operations comprises: measuring the first pupillary distance (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); comparing if the first pupillary distance and the second pupillary distance match each other (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); if the second pupillary distance and the first pupillary distance don't match each other, regulating the second pupillary distance according to the following steps so that the second pupillary distance matches with the first pupillary distance (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); regulating the central point of the screen of the VR display device so that the central point is aligned with the focus of the lens of the VR display device (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); causing the central point of the screen, the focus of lens of the VR display device and the two pupils of the user to be aligned (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); wherein causing the central points of screen, the lenses' foci of the VR display device and the two pupils of the user to be aligned comprises: a microcontroller turning the electric signals of a slide rheostat into distance signals (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye). 
Stafford does not disclose expressly the microcontroller instructing the screen to move in the following manner as per the distance signals: the screen moves to the central points of the screen and becomes aligned with the focus of lens of the VR display device and the two pupils of the user.
Dai discloses adjusting a lens and display module to a user’s IPD (Fig. 9; Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”).
Before the effective filing date of the claimed invention, it would have been pobvious to one of ordinary skill in the art that sighting fixture of Stafford can include a lens and display as Dai discloses. The motivation for doing so would have been to provide a lens and display consistently aligned during an IPD adjustment (Dai Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”).
Therefore, it would have been obvious to combine Dai with Stafford to obtain the invention of claim 1. 
In regards to claim 11, Stafford discloses a pupillary regulation method of VR display device (Par. 0021 IPD adjustment) that is characterized in that it regulates a second pupillary distance of the VR display device as per a first pupillary distance of the VR display device (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); the first pupillary distance refers to the pupillary distance of the user of the VR display device (Par. 0049 determining an IPD of the images for each eye); the second pupillary distance works as the distance between the foci of two lenses on the VR display device (Fig. 4, distance between 405a and 405b sighting fixtures, i.e. eye position lenses, which is where the lenses are focused); the method comprises: testing if the first pupillary distance and the second pupillary distance match each other (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); if the first pupillary distance and the second pupillary distance don't match each other, preset matching operations will be conducted on the VR display device (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); the preset matching operations comprise: regulating the movements of two lenses on the VR display device until the distance between the foci of the two lenses is the same as the first pupillary distance (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); regulating the movements of central points of the images of the VR display device as per the displacement of the two lenses until the two central points are aligned with the foci of the two lenses and the two pupils of the user (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); the regulating the movements of the central points of images of the VR display device as per the displacements of the two lenses until the central points of the two screens are aligned with the foci of the two lenses (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye) comprises: regulating the movement of lenses on the VR display device and connecting the lenses to a slide rheostat; the slide rheostat turning the displacement of the lenses into electric signals and transmitting the electric signals to a microcontroller of the VR display device (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); the microcontroller calculating the displacement of the lenses according to the electric signals and generating control signals according to the calculated displacement of the lenses to control the movement of the central points until the central points are aligned with the foci of the lenses the two pupils of the user and the two pupils of the user (Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye).  
Stafford does not disclose expressly regulating the movements of central points of the two screens of the VR display device.
Dai discloses adjusting a lens and display module to a user’s IPD (Fig. 9; Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”).
Before the effective filing date of the claimed invention, it would have been pobvious to one of ordinary skill in the art that sighting fixture of Stafford can include a lens and display as Dai discloses. The motivation for doing so would have been to provide a lens and display consistently aligned during an IPD adjustment (Dai Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”).
Therefore, it would have been obvious to combine Dai with Stafford to obtain the invention of claim 1.
In regards to claim 4, Stafford discloses regulating the movement of lenses on the VR display device and connecting the lenses to the slide rheostat (Stafford Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Dai Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”); the slide rheostat turning the displacement of the lenses into electric signals (Stafford Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Dai Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”); transmitting the electric signals to the microcontroller of the  VR display device (Stafford Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Dai Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”).  
In regards to claim 12, Stafford discloses said measuring the first pupillary distance (Stafford Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye); comparing if the first pupillary distance and the second pupillary distance match each other (Stafford Par. 0060-0062 sighting fixtures are slid and a displacement between the sighting fixtures is measured with a rheostat, output, and utilized for digital fine tuning adjustment of the display IPD; Stafford Par. 0049 providing a calibration process so that the IPD of the images for each eye match the IPD of the user’s actual eye; Dai Page 7 “FIG. 9 A lens shaft distance adjusting mechanism shown in FIG. 9, through motor driving screw rod, screw with two rotation modes: two motion mode of positive rotation and reverse rotation, respectively corresponding to the lens module (including the display screen, the camera and lens) of the gathered or separated”).  
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stafford, US-20140274391, and Dai, CN-107506036, as combined above in regards to claims 1 and 11, in view of Bohn, US-20130077049. 
In regards to claim 3 and the associated method claim 13, Stafford and Dai do not disclose expressly acquiring an image of user eyes; processing the eye images; determining the position information of the central points of the left pupil and the right pupil; measuring the distance between the central points of the left pupil and the right pupil. 
Bohn discloses an eye tracking system (Par. 0082) that measures an IPD (Par. 0082).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the HMD of Stafford could incorporate eye tracking to measure IPD instead of relying on the calibration process to determine the IPD. The motivation for doing so would have been to provide eye gaze information, vergence information, and biometric identification (Bohn Par. 0082).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bohn with Stafford and Dai to obtain the invention of claims 3 and 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	4/21/22



/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622